Citation Nr: 1441408	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  05-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  He died on December [redacted], 2003.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board decided this appeal in a December 2012 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In April 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2012 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Initially, the Board finds that it has jurisdiction to address all questions necessary to adjudicating the appeal that has been perfected to the Board, that of entitlement to service connection for the cause of the Veteran's death.  This includes remanding this issue to the AOJ to conduct all necessary actions, including to adjudicate the claim of entitlement to service connection for an undiagnosed illness described below.  

First, the Board addresses the JMR and the Board's reasons for taking the action it has in the instant decision.  In the JMR, the Parties detailed the history of this case as is stated next.  

The Veteran filed a claim of entitlement to service connection for heart disorder in August 1998.  In a September 1998 decision, the RO denied service connection for sinus tachycardia with enlarged heart, pulmonary embolism, a disability manifested by shortness of breath, pedal edema, dyspnea, diffuse hypokinesis, hypertension, and residuals of fracture of the left elbow.  He appealed some, but not all, of those denials.  

In a September 2000 decision, the Board remanded the issues of entitlement to service connection for pulmonary embolism, a disability other than bronchial asthma manifested by shortness of breath, pedal edema, diffuse hypokinesis, and congestive heart failure manifested by sinus tachycardia and an enlarged heart.   

In the Introduction of that September 2000 Remand, the Board referred to the RO the Veteran's claim of entitlement to service connection for an undiagnosed illness.  The Board explained that the RO had never adjudicated that claim and that it was inextricably intertwined with the issues pertaining to disabilities manifested by shortness of breath, pedal edema, and/or diffuse hypokinesis.  

In June 2003, the RO requested that the Veteran be afforded an examination to "determine [the] etiology of disabilities to include due to undiagnosed illness."  It listed those disabilities, including congestive heart failure, in its request for the examination.  

The Veteran died in December 2003 and the appellant filed a claim that same month for service connection for the cause of his death and entitlement to accrued benefits.  The RO denied the service connection for the cause of the Veteran's death claim in a July 8, 2004 decision and the appellant appealed that decision to the Board.  

In a another rating decision, dated July 6, 2004, the RO denied entitlement to service connection, for accrued benefits purposes, of the six disabilities that had previously been appealed to the Board and were listed on the title page of that September 2000 Board Remand.  The RO did not adjudicate the claim of entitlement to service connection for an undiagnosed illness that the Board had referred to the RO in the Introduction of the September 2000 Remand.  

In November 2009, the Board remanded the service connection for the cause of the Veteran's death issue to the RO for more development.  In the Introduction of that November 2009 Remand, the Board stated as follows: "The Veteran had several claims pending at the time of his death.  In December 2003, the Appellant filed a claim for accrued benefits.  No action has been taken on this matter and it is therefore REFERRED to the RO for proper development."  

In December 2012, following two remands of this case, the Board adjudicated the appeal as to the DIC issue.  

In the JMR, the Parties agreed that entitlement to service connection for the cause of the Veteran's death claim was inextricably intertwined with the appellant's claims for service connection for a pulmonary embolism with dyspnea, a disability (other than bronchial asthma) manifested by shortness of breath, a disability manifested by pedal edema, a disability manifested by diffuse hypokinesis, residuals of a fracture of the left elbow, and congestive heart failure manifested by sinus tachycardia and an enlarged heart, all for accrued benefits purposes.  

In this regard, it is important to note that the question of whether such claims live beyond the Veteran's death is unclear.

The Parties further agreed that the Board's December 2012 issue should be vacated and remanded to the Board so that the entitlement to service connection for the cause of the Veteran's death claim could be readjudicated at the same time as adjudication of the appellant's accrued benefits claim.  

In that JMR, the Parties noted that in July 2004, the RO issued a decision denying entitlement to service connection for the cause of the Veteran's death and a decision denying entitlement to service connection for various conditions for accrued benefits purposes.  The Parties also agreed that "the claims for entitlement to service connection for various conditions, to include a heart condition, would specifically determine whether the Veteran had a disease that was related to his military service, that is, whether the disease is "service connected."  Because that finding is a threshold matter to establishing entitlement to benefits for the cause of the Veteran's death, the two matters are inextricably intertwined."  

In this case, while matters may be inextricably intertwined (if they were both before the Board), the question of whether unappealed rating actions are before the Board in this case must be addressed in light of the JMR. 

Here, the record clearly shows that in the July 6, 2004 rating decision, the RO adjudicated the appellants accrued  benefits claims as to entitlement to service connection for pulmonary embolism with dyspnea, a disability (other than bronchial asthma) manifested by shortness of breath, a disability manifested by pedal edema, a disability manifested by diffuse hypokinesis, residuals of a fracture of the left elbow, and for congestive heart failure manifested by sinus tachycardia and an enlarged heart.  

These adjudications precisely addressed the disabilities as they were listed in the September 2000 Board Remand.  However, it is clear to the Board that the July 6, 2004 rating decision did not adjudicate the claim of entitlement to service connection for an undiagnosed illness that the Board had identified in the September 2000 Remand.  

The Board concludes that there remains pending the Veteran's claim of entitlement to service connection for an undiagnosed illness, pursuant to the provisions of 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).  That claim encompasses manifestations of symptoms of the other claims that were before the Board in September 2000 and the symptoms or manifestations of the six claimed disabilities that the RO adjudicated for accrued benefits purposes in the July 6, 2004 decision.  

To the extent that the Board, in the Introduction to the September 2000 Remand, determined that the undiagnosed illness issue was inextricably intertwined with the other issues, that comment was incorrect.  The September 2000 Remand was not a final decision and the comment in the Introduction is not binding on the Board.  Moreover, the Board did not have jurisdiction of the claim of entitlement to service connection for an undiagnosed illness because it had not yet been decided.  So long as the claim of entitlement to service connection for an undiagnosed illness is adjudicated, based on the Board's review of the record, there is no necessity to readjudicate the other claims for accrued benefits that were adjudicated in the July 6, 2004 rating decision.  

The Introduction of the November 2009 rating decision included the statement that "the Veteran had several claims pending at the time of his death.  In December 2003, the Appellant filed a claim for accrued benefits.  No action has been taken on this matter."  

That statement is incorrect.  In the July 6, 2004 decision, the RO had taken action on all of the appellant's accrued benefits claims that derived from the Veteran's claims appealed to the Board and remanded to the RO in the September 2000 Remand.  

There is one claim pending at present: the claim of entitlement to service connection for an undiagnosed illness.  

Finally, the Board notes that the appellant did not appeal that July 6, 2004 decision and the appeal period as to that decision has expired.  

Nevertheless, in light of the JMR, a Remand is necessary so that the AOJ can adjudicate the pending claim of entitlement to service connection for an undiagnosed illness.  To conform to the terms of the JMR, it must contemporaneously readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to read the body of this Remand so as to understand the Board's actions and why this Remand is necessary.  

2.  Adjudicate the appellant's claim of entitlement to service connection for an undiagnosed illness, pursuant to 38 U.S.C.A. § 1117, for accrued benefits purposes.  At the same time, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  The RO/AMC must take into consideration all signs and symptoms claimed including pulmonary and cardiac signs and symptoms, shortness of breath, pedal edema, and diffuse hypkinesis, when it adjudicates the claim of entitlement to service connection for an undiagnosed illness.  

If the accrued benefits claim is not granted in full, send to the appellant and her representative notice of that determination, notice of her procedural and appellate rights with regard to initiating an appeal of such accrued benefits decision to the Board, allow the full statutory time period for her to appeal the accrued benefits decision to the Board and, if she files a notice of disagreement, provide her and her representative with a statement of the case and allow the full statutory time period for her to perfect her appeal of the accrued benefits decision to the Board.  

3.  After the accrued benefits claim is adjudicated and all necessary opportunities are afforded the appellant to appeal that decision (if the decision is unfavorable to the appellant), and if the claim of entitlement to service connection for the cause of the Veteran's death is not granted, provide the appellant and her representative with a supplemental statement of the case as to the service connection for the cause of the Veteran's death claim and allow an appropriate opportunity to respond thereto.  

4.  Then, if the claim of entitlement to service connection for the cause of the Veteran's death is not granted in full, and/or if any appeal of the claim of entitlement to service connection for an undiagnosed illness, for accrued benefits purposes, is not resolved, return the case to the Board for appellate consideration.

This is a complex case.  The RO/AMC should review the remand and JMR in detail prior to returning the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



